DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the amendment to address the 35 U.S.C. 112(b) rejection of claim 4. The prior 35 U.S.C. 112(b) rejection is withdrawn.

	The Examiner acknowledges the amendments to address the 35 U.S.C. 102(a)(1) rejection of claims 1-3, 7-9, and 12-13. The prior 35 U.S.C. 102(a)(1) rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks section, headings Rejections Under 35 USC 112 and Rejections Under 35 USC 10, filed 7/12/2022, with respect to claims 1-4, 7-9, and 12-13 have been fully considered and are persuasive.  The 112(b) and 102(a)(1) rejections of claims 1-4, 7-9, and 12-13 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 2 has been amended to correct an obvious typo see below:
	2. (Currently Amended)  The method of claim 1, wherein the bar has a top surface and [[a]] the bottom surface and wherein inserting the bar comprises inserting the bar having the bottom surface facing the second sheave and the top surface facing a top inner surface of the housing, the top surface engaging the top inner surface of the housing upon tensioning of the bolt.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the closest prior art of record Aftermarket Assassins (See NPL-U in PTO-892 and YouTube video NPL-V in PTO-892) does not anticipate nor render obvious the combination set forth in the independent claim 1, and specifically, does not show “wherein a bottom surface of the bar defines a recess, wherein the slider is positioned within the recess when the bar is inserted within the slot.” Thus, at least for the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claim.
	Claims 2 and 5-9 depend from claim 1 and would also be allowable.

	Regarding claim 10, the closest prior art of record Aftermarket Assassins (See NPL-U in PTO-892 and YouTube video NPL-V in PTO-892) does not anticipate nor render obvious the combination set forth in the independent claim 10, and specifically, does not show “wherein the bar includes a first end portion and a second end portion opposite the first end portion along a longitudinal direction, the second end portion having a different width than the first end portion along a horizontal direction perpendicular to the longitudinal direction, wherein inserting the bar into the slot comprises inserting one of the first end portion or the second end portion into the slot; wherein each of the first end portion and the second end portion defines a threaded opening extending through the bar in a vertical direction perpendicular to the horizontal direction and the longitudinal direction, the threaded openings of the first end portion and the second end portion being sized to receive the bolt, wherein engaging the bolt with the bar comprises threading the bolt into the threaded opening of one of the first end portion and the second end portion.” Thus, at least for the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claim.
	Claims 11-13 depend from claim 10 and would also be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        August 13, 2022